Citation Nr: 0209909	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to July 
1992.

In January 1997, the RO, among other things, increased the 
veteran's evaluation for hiatal hernia and gastroesophageal 
reflux for noncompensable to 10 percent.  The veteran filed a 
notice of disagreement with the assigned evaluation in April 
1997 and in November 1997 the RO issued the veteran a 
statement of the case.  In December 1997, the veteran 
perfected the appeal to the Board of Veterans Appeals (Board) 
by filing a substantive appeal (VA Form 9, Appeal to the 
Board of Veterans' Appeals). 

In April 2000, the Board denied, inter alia, an evaluation 
greater than 10 percent for the veteran's hiatal hernia and 
gastroesophageal reflux.  The veteran, in turn, appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In April 2001, the Court granted a joint motion for partial 
remand filed by the parties, vacating that part of the 
Board's decision that denied an evaluation greater than 10 
percent for hiatal hernia with gastroesophageal reflux, and 
remanding the matter to the Board for further proceedings 
consistent with the joint motion.  The Board, in turn, 
remanded the claim to the RO in June 2001.  During the 
pendency of the remand, the veteran changed his accredited 
representative from the Disabled American Veterans to The 
American Legion.


FINDINGS OF FACT

1.  The veteran appealed from the denial of an evaluation 
greater than 10 percent for his service-connected hiatal 
hernia with gastroesophageal reflux.

2.  On October 10, 2001, prior to the promulgation of the 
Board's decision in this appeal, the veteran notified the RO 
in writing that he was withdrawing several claims, to include 
the issue remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from the RO's denial of the claim for a 
rating greater than 10 percent for his service-connected 
hiatal hernia with gastroesophageal reflux.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c).  The veteran, who is 
the appellant in this case, has withdrawn this appeal in a 
written notification signed by him on October 9, 2001, and 
filed with the RO on October 10, 2001.  Hence, there remains 
no issue in controversy before the Board.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.



ORDER

The appeal is dismissed.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

